Citation Nr: 0523608	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin disorder of the 
groin.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004, the Board 
remanded the claim for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The June 2004 remand by the Board, in part, directed that the 
veteran be asked to identify all care providers who treated 
him for groin skin problems since service, and that the RO 
obtain complete records of such treatment.  The RO contacted 
the veteran and requested that either he submit any medical 
records he had or complete the Authorization and Release 
Information Forms to allow VA to obtain the necessary medical 
records, specifically including from Dr. R.R.  He did not 
respond.  The RO arranged for the further development 
requested, then returned the case to the Board for appellate 
review.  38 C.F.R. § 3.158 provides that "where evidence 
requested in connection with . . . a claim . . . .  is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned."  

In June 2004, the Board remanded the claim for a VA 
examination because a private medical opinion relating the 
groin skin disorder to service provided no rationale for the 
opinion.  The Board requested that the VA examiner provide an 
opine as to whether the groin skin disorder was at least as 
likely as not related to service and specifically requested 
that the examiner "explain the rationale for any opinions 
given."  (See June 2004 Board remand, p.3, indented 
paragraph #: 2)  The April 2005 VA examination conducted 
pursuant to the remand, included the diagnosis of "[m]ore 
likely than not, intertrigo, as likely aggravated by military 
service."  The examiner did not explain the rationale for 
the opinion, and the RO has discounted the VA opinion as 
being unsupported.  If the examination and opinion are 
considered invalid, then the mandates of the June 2004 Board 
remand are not satisfied.  

The Board agrees that the April 2005 VA examination report is 
not wholly compliant with the request in the June 2004 
remand.  The United States Court of Appeals for Veterans 
Claims has held that where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 
268 (1998).  Given the above, the Board has no recourse but 
to remand the case to the AOJ, again, for the actions that 
were not previously completed.  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for groin skin 
problems since service (and any necessary 
releases).  The RO should obtain complete 
records (those not already in the claims 
file) of all examinations and treatment 
from all the sources identified, 
specifically including any treatment 
records from Dr. R.R.  In conjunction 
with this development the veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.158.  

2.  The RO should then arrange for a VA 
dermatologic examination to ascertain 
the nature and etiology of any groin 
skin disorder the veteran may have.  
The veteran's claims folder must 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a diagnosis for any 
current groin skin disorder, and opine 
whether it is at least likely as not 
that such disorder is related to 
service.  The examiner must explain the 
rationale for the opinion given.  

3.  The RO should then readjudicate the 
claim (applying 38 C.F.R. § 3.158, if 
indicated).  If the claim remains 
denied, the RO should issue an 
appropriate supplemental SOC, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.  

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


